United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
C.P., Appellant
and
U.S. POSTAL SERVICE, NETWORK
DISTRIBUTION CENTER, Dallas, TX,
Employer
__________________________________________

)
)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 19-0732
Issued: September 5, 2019

Case Submitted on the Record

DECISION AND ORDER
Before:
PATRICIA H. FITZGERALD, Deputy Chief Judge
JANICE B. ASKIN, Judge
ALEC J. KOROMILAS, Alternate Judge

JURISDICTION
On February 13, 2019 appellant filed a timely appeal from a December 17, 2018 merit
decision of the Office of Workers’ Compensation Programs (OWCP). Pursuant to the Federal
Employees’ Compensation Act1 (FECA) and 20 C.F.R. §§ 501.2(c) and 501.3, the Board has
jurisdiction over the merits of this case.2
ISSUES
The issues are: (1) whether OWCP properly determined that appellant received an
overpayment of compensation in the amount of $3,737.04 for the period September 1 through
October 13, 2018; and (2) whether OWCP properly denied waiver of recovery of the overpayment.
1

5 U.S.C. § 8101 et seq.

2
The Board notes that, following the December 17, 2018 decision, OWCP received additional evidence. However,
the Board’s Rules of Procedure provides: “The Board’s review of a case is limited to the evidence in the case record
that was before OWCP at the time of its final decision. Evidence not before OWCP will not be considered by the
Board for the first time on appeal.” 20 C.F.R. § 501.2(c)(1). Thus, the Board is precluded from reviewing this
additional evidence for the first time on appeal. Id.

FACTUAL HISTORY
On January 3, 2011 appellant, then a 50-year-old dock clerk, filed an occupational disease
claim (Form CA-2) for a right shoulder condition, which she attributed to repetitive work duties,
including keying, pushing/pulling bundles of mail, throwing parcels into containers, and sacking
mail. She identified July 30, 2010 as the date she first became aware of her condition, and
January 3, 2011 as the date she first realized it was caused or aggravated by her federal
employment.3 After initially denying the claim, OWCP accepted it for right shoulder rotator cuff
sprain. It also authorized April 23, 2012 right shoulder surgery. Appellant received wage-loss
compensation on the periodic rolls until resuming work on July 8, 2013. Subsequently, in
May 2015, OWCP expanded the acceptance of appellant’s claim to include left upper arm/shoulder
infraspinatus, supraspinatus, and subscapularis sprains. Appellant underwent a July 7, 2015
OWCP-approved left shoulder surgical procedure to repair a full-thickness rotator cuff tear.
OWCP paid wage-loss compensation for temporary total disability beginning July 7, 2015.
In an August 4, 2015 letter, OWCP informed appellant that she was being placed on the
periodic compensation rolls effective July 26, 2015. It explained that she would receive regular
payments beginning July 26, 2015 and every 28 days thereafter. OWCP’s August 4, 2015 letter
also included a Form EN1049 which informed appellant of her rights and responsibilities as a
FECA benefits recipient. On the subject of retirement, the EN1049 advised her as follows:
“You must report to … OWCP any retirement income you receive from any
[f]ederal agency. This is because a person who receives compensation benefits
under … FECA is not permitted to receive benefits under the Civil Service
Retirement System (CSRS) or the Federal Employees’ Retirement System
(FERS).”
In July 2016, OWCP further expanded the acceptance of appellant’s claim to include left
shoulder effusion, left shoulder bursitis, left shoulder impingement syndrome, and left shoulder
incomplete rotator cuff tear/rupture. It continued to pay appellant wage-loss compensation on the
periodic rolls.
On July 26, 2018 appellant completed a form indicating her election of Office of Personnel
Management (OPM) retirement benefits effective September 1, 2018. The case record reflects
that OWCP received the form on July 28, 2018. Notwithstanding her election of OPM benefits
effective September 1, 2018, OWCP continued to pay appellant wage-loss compensation for
temporary total disability through October 13, 2018.
On November 2, 2018 OWCP informed OPM that appellant had elected to receive OPM
benefits effective September 1, 2018 in lieu of FECA compensation, requested reimbursement in
the amount of $3,737.04 for the period September 1 through October 13, 2018, and requested that
OPM commence annuity payments effective retroactively to that date.

3
OWCP assigned the present claim OWCP File No. xxxxxx623. Under OWCP File No. xxxxxx221, appellant has
an accepted occupational disease claim for bilateral carpal tunnel syndrome, bilateral ulnar nerve lesion, and bilateral
hand/wrist tenosynovitis, which arose on or about June 10, 2003. OWCP has administratively combined File Nos.
xxxxxx623 and xxxxxx221, with the latter designated as the master file.

2

In a manual adjustment form dated November 6, 2018, a claims examiner noted that
appellant elected OPM benefits effective September 1, 2018, but was paid on the periodic rolls
through October 13, 2018. The claims examiner calculated that an overpayment of $3,737.04 had
been created as she continued to be paid FECA compensation from September 1 through
October 13, 2018.
On November 14, 2018 OWCP issued a preliminary determination that appellant received
an overpayment of compensation in the amount of $3,737.04 for the period September 1 through
October 13, 2018. It explained that the overpayment was the result of appellant receiving OWCP
compensation benefits through October 13, 2018 after having elected receipt of OPM benefits,
effective September 1, 2018. OWCP provided a calculation of the overpayment, noting that she
was without fault in its creation. It requested that appellant complete an overpayment recovery
questionnaire (Form OWCP-20) and submit supporting financial documentation. OWCP advised
that failure to submit the requested information within 30 days would result in the denial of waiver
of the overpayment. Additionally, it notified appellant that, within 30 days of the date of the letter,
she could request a final decision based on the written evidence or a prerecoupment hearing. No
response was received.
By decision dated December 17, 2018, OWCP finalized the preliminary overpayment
determination, finding an overpayment of compensation in the amount of $3,737.04 for which
appellant was without fault. It explained that the overpayment occurred because appellant received
both FECA compensation and OPM retirement benefits between September 1, 2018 and
October 13, 2018. OWCP also determined that it had not received a response to the preliminary
determination, and that as such, there was no basis for waiver of the overpayment.
LEGAL PRECEDENT -- ISSUE 1
Section 8102 of FECA provides that the United States shall pay compensation for the
disability or death of an employee resulting from personal injury sustained while in the
performance of duty.4 Section 8116 of FECA defines the limitations on the right to receive
compensation benefits.5 Section 8116(a) provides that, while an employee is receiving workers’
compensation benefits, he or she may not receive salary, pay, or remuneration of any type from
the United States, except in return for services actually performed or for certain payments related
to service in the Armed Forces, including benefits administered by the Department of Veterans
Affairs, unless such benefits are payable for the same injury or the same death being compensated
for under FECA.6 Section 10.421(a) of OWCP’s implementing regulations provide that a
beneficiary may not receive wage-loss compensation concurrently with a federal retirement or
survivor annuity.7 The beneficiary must elect the benefit that he or she wishes to receive.8

4

5 U.S.C. § 8102(a).

5

Id. at § 8116.

6

Id. at § 8116(a).

7

20 C.F.R. § 10.421(a).

8

Id.

3

OWCP procedures also explain that the employee must make an election between FECA
benefits and OPM benefits. The employee has the right to elect the monetary benefit which is the
more advantageous. This policy also applies to reemployed annuitants.9
ANALYSIS -- ISSUE 1
The Board finds that OWCP improperly determined that appellant received an
overpayment of compensation in the amount of $3,737.04 for the period September 1 through
October 13, 2018.
On July 26, 2018 appellant elected OPM retirement benefits effective September 1, 2018.
OWCP, however, continued to pay appellant compensation on the periodic rolls through
October 13, 2018. OWCP calculated that an overpayment of $3,737.04 was therefore created.
On December 17, 2018 OWCP finalized its preliminary overpayment determination
finding an overpayment of compensation in the amount of $3,737.04 for which appellant was
without fault. OWCP also determined that it had not received a response to the preliminary
determination, and that as such, there was no basis for waiver of the overpayment.
A FECA beneficiary may not receive wage-loss compensation concurrently with a federal
retirement or survivor annuity.10 The clear language of section 8116(a) of FECA, section
10.421(a) of OWCP’s implementing regulations, and OWCP’s procedures prohibit the concurrent
receipt of FECA wage-loss benefits and a federal annuity.11
However, there is no evidence of record which establishes that appellant actually received
OPM benefits for the period September 1 through October 13, 2018.12 It was not until
November 2, 2018 that OWCP informed OPM that appellant had elected to receive retirement
annuity benefits effective September 1, 2018 in lieu of FECA compensation and requested that
OPM commence annuity payments effective retroactively to that date.
OWCP based its overpayment findings on its determination that appellant had received
prohibited dual OPM and FECA benefits for the period September 1 through October 13, 2018.
The Board has previously held that the mere fact that a claimant received FECA benefits after the
effective date of an OPM election will not establish receipt of a prohibited dual benefit.13 While

9

Federal (FECA) Procedure Manual, Part 2 -- Claims, Dual Benefits, Chapter 2.1000.4.a (January 1997); see also
R.S., Docket No. 11-0428 (issued September 27, 2011); Harold Weisman, Docket No. 93-1335 (issued
March 30, 1994).
10

Supra note 6.

11

5 U.S.C. § 8116(a); 20 C.F.R. § 10.421(a); Federal (FECA) Procedure Manual, supra note 8.

12

See J.M., Docket No. 15-1604 (issued May 23, 2016).

13

B.H., Docket No. 13-1955 (issued January 29, 2014).

4

the record reflects that appellant received FECA benefits for this period, the Board finds that
OWCP had not established that she also received OPM benefits for that same period.14
Therefore, the Board finds that OWCP has not met its burden of proof to establish that the
overpayment occurred.15
CONCLUSION
The Board finds that OWCP improperly determined that appellant received an
overpayment of compensation in the amount of $3,737.04 for the period September 1 through
October 13, 2018.16
ORDER
IT IS HEREBY ORDERED THAT the December 17, 2018 decision of the Office of
Workers’ Compensation Programs is reversed.
Issued: September 5, 2019
Washington, DC

Patricia H. Fitzgerald, Deputy Chief Judge
Employees’ Compensation Appeals Board

Janice B. Askin, Judge
Employees’ Compensation Appeals Board

Alec J. Koromilas, Alternate Judge
Employees’ Compensation Appeals Board

14
See R.R., Docket No. 18-0032 (issued May 3, 2018). The election form signed by appellant on July 26, 2018 is
insufficient to show that she actually began receiving OPM benefits at any time. See also E.R., Docket No. 18-0084
(issued July 27, 2018).
15

See J.A., Docket No. 18-0259 (issued August 5, 2019).

16

In light of the Board’s finding on Issue 1, Issue 2 is moot.

5

